Title: From Thomas Jefferson to Caspar Wistar, 14 July 1802
From: Jefferson, Thomas
To: Wistar, Caspar


          
            Dear Sir
            Washington July 14. 1802.
          
          Your favor of the 10th. of Apr. in answer to mine of Mar. 22. satisfied me perfectly as to Doctr. Barnwell whom therefore I then concluded to appoint to the hospital of N. Orleans, if established. but learning afterwards that Doctr. Bache had determined to remove to the Missisipi, I could have no hesitation to offer the place to him, as eminently qualified for it. I did so, and he has accepted & will probably depart early in the next month. considering the season & length of the journey, I wish mrs Bache [would] consent to defer her going till autumn.
          Mr. Peale informs me that one frontal bone is recieved. one or two others will probably be forwarded. all of them I learn have horns. after you shall have considered them I shall be glad to learn your conclusion on this animal. that he was an elephant some resemblances in his structure argue. that he was not might be inferred from his superior volume, from the climate he inhabited, the form of his teeth, and perhaps from the bone recently recieved if it be not more difficult to ascribe it to the animal we have than to some other of whose existence we have no proof, and who must of course be a creature of imagination.  I expect to leave this place within a week for Monticello where I shall pass the months of Aug. & Sep. not deeming them safe on tidewater. I count therefore on seeing Dr. & mrs Bache there. Accept assurances of my great esteem & respect.
          
            Th: Jefferson
          
        